Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/086,524.  Claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to because in accordance with 37 CFR 1.84(u)(2) the view numbers must be larger than the numbers used for reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alaine Hong for Anthony King on 9/24/21.

The application has been amended as follows: 
CLAIM 1
Replace the period “.” at the end of each of the first and second paragraphs with a semi-colon - - ; - -.

CLAIM 3
Line 1, change the dependency from “Claim 1” to - - Claim 2 - -.

CLAIM 5
 	A crosswise-folding rocking chair, comprising a chair frame and a chair cloth, wherein the chair frame includes two back tubes, two turnover bases, two armrest tubes, four armrest fixing bases, and two base frames, wherein the two back tubes are respectively welded to the two turnover bases, which are respectively riveted to the two armrest tubes and are able to axially rotate around the  rivets;
[[Each]] each said base frame is formed by a bent steel tube having a necked end, and the necked end is inserted into a non-necked end to form a closed polygonal frame; and the two base frames are riveted together in an X-shape, and the polygonal frames have lower arc segments and upper joint segments;
the armrest fixing bases are respectively arranged on two sides of the necked end and non-necked end of each said joint segment, and the two armrest tubes are respectively riveted to the armrest fixing bases on the two joint segments;
and a seat cushion and a backrest of the chair cloth are respectively installed on the joint segments of the base frames and the back tubes.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: replacement sheets with view numbers larger than the numbers used for reference characters   In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 1-12 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636